Citation Nr: 1003700	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for thoracolumbar scoliosis with degenerative changes.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision, by the 
San Diego, California, Regional Office (RO), which granted 
service connection for right flank pain and assigned a 10 
percent evaluation, effective November 22, 1998.  
Subsequently, in February 2007, the RO re-characterized the 
back disability as thoracolumbar scoliosis with degenerative 
changes and increased the evaluation for the disability from 
10 percent to 20 percent, effective from November 22, 1998.  
Because this is not the highest possible rating available 
under the rating schedule for this disability, and because 
the Veteran has not indicated that she is content with the 20 
percent rating, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

On September 25, 2009, the Veteran appeared and testified at 
a hearing before the undersigned Veterans Law Judge, sitting 
at the RO.  A transcript of the hearing is of record.  At the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial review of this evidence by the RO.  See 
38 C.F.R. § 20.1304 (c) (2009).  

Because the Veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection, the Board has characterized the issue in 
accordance with the holding of Fenderson v. West, 12 Vet. 
App. 119 (1999).  




REMAND

The Veteran maintains that her service-connected back 
disorder is more disabling than reflected by the rating 
currently assigned.  The Veteran indicates that she has had 
this back condition since service, and it continues to 
worsen.  The Veteran also indicates that the back pain is 
incapacitating and interferes with her ability to work 
without severe pain.  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
evidence currently on record is insufficient for the purpose 
of ascertaining the current severity of the Veteran's 
disability.  

A rating action in March 2006 granted service connection for 
right flank pain based on service treatment records 
indicating treatment for a one-month history of right flank 
pain, and VA examination showing tenderness in the lumbar 
area and a very mild right lumbar scoliosis.  The VA 
examination revealed a full range of motion in the lumbar 
spine; however, the Veteran complained of discomfort with 
repetitive left lateral flexion.  The pertinent diagnoses 
were right-sided flank discomfort and occasionally left-sided 
flank discomfort of unclear etiology with evidence of 
functional impairment with respect to left lateral flexion or 
left lateral bending.  It was noted that previous radiographs 
demonstrated thoracolumbar scoliosis with evidence of 
degenerative disc disease at T11-T12.  

The most recent VA compensation and pension examination 
afforded the Veteran to assess the severity of her low back 
disorder was conducted in January 2007.  She continued to 
receive clinical evaluation for chronic back pain.  Magnetic 
Resonance Imaging (MRI) dated May 20, 2007 showed mild disc 
bulges at L4-5 and L5-S1 without spinal canal narrowing, and 
right para-central disc protrusion at T10-11 without spinal 
canal narrowing.  The record also indicates that the Veteran 
was placed on State disability from March 20, 2007 to July 2, 
2007 for pain management.  These records also indicate that 
the Veteran had undergone thoracic epidural steroid 
injections without benefit.  A VA progress note, dated in 
November 2007, reflects an impression of thoracic 
radiculopathy with secondary degenerative disc disease and 
myofascial overlay.  

Of record are private treatment reports from Jason S. Graeme, 
PA.C, dated from January 2009 to September 2009.  During a 
clinical visit in September 2009, it was noted that the 
Veteran was seen with complaints of back pain, status post 
fusion with Dr. Leary in July 2008.  It was also noted that 
physical therapy prior to and after the surgery with no 
relief of her back pain.  

At her September 2009 personal hearing, the Veteran stated 
that 2 years earlier her back problems became so bad that she 
was put on disability; she ended up losing her job because of 
her back.  The veteran indicated that she underwent back 
surgery in July 2008; she noted that a bad disc was removed, 
but the pain remained.  The Veteran testified that she 
suffers from chronic pain and has to take strong pain 
medications that make her very tired.  The Veteran maintained 
that she could not work full time because of the need to be 
on pain medication; she was told that she would be on pain 
management the rest of her life.  The Veteran testified that 
she started working in her current job in February 2009, but 
she had already lost 10 days of work because of back pain.  
The Veteran indicated that she was placed on bed rest in 
March 2007.  The Veteran indicated that she also experiences 
back spasms; she noted that the spasms are so bad that she 
cannot move.  The Veteran related that her husband cannot 
help her when she is in pain because the slightest touch 
causes her to be in tears.  She related that her condition 
has actually worsened since her 2008 surgery.  

In this regard, the Board notes that the record indicates 
that the Veteran underwent thoracoscopic surgery to fuse T10-
11 and a discectomy in July 2008.  However, the record does 
not contain any operative report or any subsequent progress 
notes.  These records must be obtained and associated with 
the claim file.  

Furthermore, an examination is necessary in order to 
accurately assess the severity of the Veteran's postoperative 
back disability.  The Board notes that the most recent VA 
examination of the back was in January 2007.  Since that 
examination, the Veteran has alleged, and treatment reports 
show, that her back disorder has worsened.  In fact, she has 
had several surgical procedures and has received continuous 
physical therapy for her back.  Moreover, the records show 
that the back disorder was so severe that it prevented her 
from working for almost two years; even now, she testified 
that she is only able to work three days a week.  As the 
Veteran has contended that her symptoms have worsened since 
the last examination, she should be afforded a new one to 
assess the current severity of her symptoms.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  The recent treatment records also 
fail to adequately describe the specifics of the Veteran's 
functional loss following surgery.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, a new VA spine examination is necessary in order 
to determine the Veteran's complete, current disability 
picture in accordance with VA's duty to assist.  

As noted above, the Veteran reported that she underwent 
surgery in July 2008.  This is significant as it raises a 
question of whether a temporary total rating is warranted for 
the hospitalization or any convalescence following the 
surgery.  38 C.F.R. §§ 4.29, 4.30.  (Notably, the record 
indicates that the Veteran underwent thoroscopic surgery and 
discectomy in July 2008, and she stated that she was out of 
work until February 2009.)  The United States Court of 
Appeals for Veterans Claims (Court) has held that "staged" 
ratings are appropriate for rating claims where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As a decision on whether the Veteran is entitled to 
a temporary total evaluation may affect the rating level for 
the stage since surgery , both issues should be addressed on 
remand.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
provide medical release forms for all 
records associated with the back surgery 
performed in July 2008 by Dr. Scott P. 
Leary in San Diego, California.  This 
should include not only an operative 
report from the hospital, but also a 
request for any available records by the 
Veteran's then-treating physician both 
before and subsequent to this operation.  
The AOJ should obtain, review, and 
associate with the claims folder all 
medical records associated with the 
Veteran's surgery.  Any other records 
identified by the Veteran, especially 
with regard to treatment since the 2008 
surgery, should be sought.

2.  The AOJ should review the Veteran's 
claims file and determine whether she is 
entitled to a temporary total  rating 
under 38 C.F.R. §§ 4.29, 4.30 at any time 
during the appeal period.  (If a 
temporary total rating is denied, and the 
Veteran files a timely notice of 
disagreement with such determination, the 
RO should issue an appropriate statement 
of the case (SOC) and notify the Veteran 
and her representative that that matter 
will be before the Board only if a timely 
substantive appeal is submitted.)  

3.  The Veteran should be afforded a VA 
compensation examination in order to 
determine the current severity of the 
service-connected low back disability.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary 
tests and studies should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should identify any 
orthopedic and neurological symptoms 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  Pain or 
other functional losses should be equated 
to additional loss of motion (beyond that 
demonstrated clinically).  

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Finally, the examiner should provide an 
opinion as to the degree to which the 
Veteran's thoracolumbar spine disorder 
interferes with her ability to secure and 
follow substantially gainful employment, 
with specific references to any tasks or 
activities precluded by the disability.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

4.  Thereafter, the AOJ should 
readjudicate the Veteran's claim in light 
of the additional evidence obtained.  If 
any benefit sought on appeal remains 
denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

No action is required of the Veteran until she receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

